PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/709,402
Filing Date: 11 May 2015
Appellant(s): Rabinovich et al.



__________________
Aram Ayrapetian
Reg. No. 64833
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/4/2021.


(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 6/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument


Claims 1-3, 8-10, and 15-17 stand rejected under 35 U.S.C. § 103(a) as being unpatentable Ueno, Kaoru et al. (U.S. Publ. No. 20110276823 A1, hereinafter “Ueno”), in view of Barman, Siddharth et al. (U.S. Publ. No. 20150278024 A1, hereinafter “Barman”), in further view of Mayer, Yaron (U.S. Publ. No. 20080177994 A1, hereinafter “Mayer”).

Appellant argues on page 9 last paragraph through page 10 paragraph 1 of the Appeal Brief that “Mayer discloses a file sharing or torrent sharing program on a user device that downloads a file that is available from other user devices by obtaining different parts of the file from different user devices. Mayer further teaches that in such programs, downloads that are about to finish can get higher priority than downloads that just started. This is different than the limitations of claim 1 that are alleged by Examiner to be disclosed in Mayer.”.
Appellant further on page 10 paragraph 2 stated that “Hence, the limitation of determining backup message priority value based on how close the endpoint device from which the message is received is to completing backup cannot possibly be disclosed in these portions of Mayer at least for the reason that these portions don’t mention or relate to device backup in any way. 
Appellant’s above mentioned arguments are not found persuasive for the following reasons. Firstly, backing up user data and setting the priority for backup data are taught by cited prior art Ueno and Barman. Ueno in paragraph 0052 discloses sending instruction to backup from apparatus/endpoint devices to backup server and Ueno further in FIG. 9 discloses setting priority based on importance in column titled “IMPORTANCE” and “PRIORITY”. Secondly, only the priority determination aspect as disclosed in paragraph 0075 (page 107) of Mayer, which teaches how far an operation is from completing for data copying/transmitting/backing up, is considered in the rejection. 
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the priority setting process for backing up data of Ueno and Barman into the priority determination based on how far an operation is from completing for data copying/transmitting/backing up of Mayer to produce an expected result of optimizing resources engaged in backing up data. The modification would be obvious because one of ordinary skill in the art would be motivated to assign higher priority to backup jobs 
It appears that the appellant is arguing on the above mentioned claim limitations not being taught by Mayer reference alone. Whereas, the argued claim limitations are actually taught by combination of Ueno, Barman and Mayer references. 
Appellant further, on page 10 paragraph 3 argues, in the Appeal Brief that “Completing backup of a user device requires copying backup content on the user device, uploading the backup content to a backup server, and writing the backup content to a backup database. This is not the same as merely performing a data transmission operation, as implied in the Office Action. Accordingly, even if Mayer discloses “assigning priority based on how close an data transmission operation is from being completed”, it does not teach the claim 1 limitation of determining the priority value of messages based on how close the endpoint device from which the message is received is to completing backup.”.
The examiner respectfully disagrees with the above mentioned arguments. As discussed earlier, Mayer’s teaching is only cited for the priority determination aspect that teaches how far an operation is from completing for data copying/transmitting/backing up is considered in the rejection.  Whereas, the priority setting of backup operation is taught by combination of Ueno and Barman references. Moreover, data backup process can be viewed as a downloading operation when viewed from the receiving end, where messages/data/contents are getting copied or downloaded from source to destination.
Appellant on page 11 paragraph 1 argues in the Appeal Brief that “in claim 1, the messages have already been downloaded to the backup server before message priority is determined and priority is assigned to the downloaded messages on the backup server to determine the order for processing the messages to the backup database, which is clearly different”.
The examiner respectfully states that above statement is not consistent with what is claimed. As per independent claim 1, 8 and 15, the priority is set based on how far/close the end point device is from backup completion. And, this indicates priority is determined while data is being transferred from end point device to server.  Therefore, Mayer’s disclosure of setting data transfer priority based on how far an operation is from completing for data copying/transmitting/backing up teaches the claimed limitation. 
Appellant further on page 11 paragraph 2 argues in the Appeal Brief that “it appears that the Examiner is making the interpretation that the user device in Mayer is analogous to the backup server of claim 1, and that the file downloaded in parts in Mayer from other user devices is analogous to the backup content received by the backup server in claim 1 from endpoints, which is plainly not a reasonable interpretation. 
The examiner respectfully disagrees with the above mentioned arguments. As Ueno in paragraph 0046-0049 teaches backing up data from end point devices to the backup server and setting up the data backup/transmission priority. Thus, Mayer reference is not incorporated to teach backing up data from user devices to the backup server. 
Appellant further on in the same paragraph 2 of page 11 stated “However, even under this faulty interpretation, to be at all similar to the claim 1 limitation of “determining the priority value of backup messages by the backup server based on how close the endpoint device from which the message is received is to completing backup”, Mayer would at a minimum need to disclose that the downloading user device sets a priority on data being uploaded by one of the other user devices based on how close that other user device is to completing its upload. Mayer does not teach this. Instead, Mayer teaches that the downloading user device assigns priority to a file download based on how close it is to finishing obtaining the file from multiple other user devices, not based on how close any particular one of the other user devices is to completing its upload, which is different.”.
The examiner respectfully disagrees with the above mentioned arguments as the priority setting of backup operation is taught by combination of Ueno and Barman references. Whereas, Mayer’s teaching of priority determination based on how far an operation is from completing for data copying/transmitting/backing up is being used for modifying the priority setting taught by Ueno and Barman. 

Regarding other claims and references, no further arguments are provided.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/ABDULLAH A DAUD/Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                                                 
Conferees:
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        
/RYAN M STIGLIC/Primary Examiner 



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.